                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-153-KDB-DCK

 DIANE SKINDER,                                        )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )      ORDER
                                                       )
 FEDERAL EXPRESS LONG TERM                             )
 DISABILITY PLAN,                                      )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 31) filed by Emily C. Pera, concerning Joseph B. Reafsnyder

on December 11, 2020. Joseph B. Reafsnyder seeks to appear as counsel pro hac vice for

Defendant. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 31) is GRANTED. Joseph B.

Reafsnyder is hereby admitted pro hac vice to represent Defendant.


                                  Signed: December 14, 2020




      Case 5:19-cv-00153-KDB-DCK Document 32 Filed 12/14/20 Page 1 of 1
